      Case: 1:18-cv-05120 Document #: 50 Filed: 01/31/19 Page 1 of 5 PageID #:98




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 LEONARD GIPSON,                                 )
                                                 )
                Plaintiff,                       )   No. 18 CV 5120
                                                 )
 v.                                              )   Judge Ruben Castillo
                                                 )
 CITY OF CHICAGO, et al.,                        )   Coordinated with:
                                                 )
               Defendants.                       )   Baker v. Chicago et al., No. 16-cv-8940
                                                 )   White v. Chicago et al., No. 17-cv-2877
                                                 )   Powell v. Chicago et al., No. 17-cv-5156
                                                 )   Carter v. Chicago et al., No. 17-cv-7241
                                                 )   Forney v. Chicago et al., No. 18-cv-3474
                                                 )   Shenault v. Chicago et al., No. 18-cv-3477
                                                 )   Shenault Jr. v. Chicago et al., No. 18-cv-3478
                                                 )   Gibbs v. Chicago, et al., No. 18-cv-5119
                                                 )   Jackson v. Chicago, et al., No. 18-cv-5121
                                                 )   Sanders v. Chicago, et al., No. 18-cv-5122
                                                 )   James v. Chicago, et al., No. 18-cv-5123
                                                 )   Jefferson v. Chicago, et al., No. 18-cv-5124
                                                 )   Saunders v. Chicago, et al., No. 18-cv-5125
                                                 )   McDaniels v. Chicago, et al., No. 18-cv-5126
                                                 )   McNairy v. Chicago, et al., No. 18-cv-5127
                                                 )   Scott v. Chicago, et al., No. 18-cv-5128
                                                 )   Rainey v. Chicago, et al., No. 18-cv-5129
                                                 )   Smith v. Chicago, et al., No. 18−cv−05130
                                                 )   Thomas v. Chicago, et al., No. 18-cv-5131
                                                 )   Thomas v. Chicago, et al., No. 18-cv-5132
                                                 )   White, Jr. v. Chicago, et al., No. 18-cv-5133
                                                 )   Jefferson v. Chicago et al., No. 18-cv-8182
                                                 )   Blair v. Chicago et al., No. 19-cv-0127
                                                 )   Curtis v. Chicago et al., No. 19-cv- 0128
                                                 )   Henderson v. Chicago, et al., No. 19-cv-0129
                                                 )   Ollie v. Watts et al., No. 19-cv-0131
                                                 )   Wilbourn v. Chicago et al., No. 19-cv-0132
                                                 )   Thomas v. Chicago et al., No. 19-cv-0133

                                    JOINT STATUS REPORT
        Pursuant to the Court’s Order of January 16, 2019, Plaintiff and Defendants submit the

following joint status report to detail “the status of discovery, the nature of related litigation in

this case coordinated by Judge Wood, and the status of any settlement discussions.”
     Case: 1:18-cv-05120 Document #: 50 Filed: 01/31/19 Page 2 of 5 PageID #:98




                                        Status of Discovery

       1.       Discovery is ongoing in this case and in all of the coordinated cases.

       2.       Fact discovery in this case is set to close on June 9, 2020. Additional deadlines,

including a date for expert deadlines, will be set later. See Ex. A (Dkt. 191, Minute Order in

Baker v. City of Chicago, 16-cv-8940); see also Ex. B (Proposed Case Management Order, filed

as Dkt. 193-2 in Baker v. City of Chicago).

       3.       To date, the parties have collectively produced approximately 70,000 pages of

documents in cases that are part of the coordinated proceedings.

       4.       Depositions will begin in February 2019. The parties have agreed to set aside

nearly every Tuesday and Thursday from February 19-August 1, 2019 for depositions, and they

have further agreed to make their best efforts to set aside a third day each week for depositions

during this time frame. In addition, the parties will confer at least once per month to schedule

depositions, and they have committed to devoting two to three days each week to conducting

depositions until fact discovery concludes.

            Nature of the related litigation in this case coordinated with Judge Wood

       5.       Judge Wood and Magistrate Judge Finnegan are currently overseeing 28 cases as

part of the coordinated proceedings, and additional cases will be filed by Loevy & Loevy clients

in the coming weeks. Each case alleges that the Defendants were part of a group of corrupt

current and former Chicago police officers who violated Plaintiffs’ constitutional rights by

framing them for crimes they did not commit. Each case also alleges that the City of Chicago is

liable because the City’s polices, including having a code of silence, were the moving force

behind the constitutional violations. The Defendants deny that they framed Plaintiffs for any

crimes and assert that Plaintiffs’ arrests and convictions were proper.
      Case: 1:18-cv-05120 Document #: 50 Filed: 01/31/19 Page 3 of 5 PageID #:98




       6.      The parties submitted a proposed case management order to govern the conduct of

discovery in the coordinated cases, with the aim of ensuring that discovery is conducted as

efficiently as possible. See Ex. B. Judge Wood and Judge Finnegan will be providing comments

on that proposed case management order and seeking further feedback from the parties. See Dkt.

47.

       7.      A motion to dismiss is currently pending in Baker v. Chicago et al., No. 16-cv-

8940 (N.D. Ill.), which was the first of the coordinated cases to be filed. Responsive pleadings

for the Defendants in the recently filed coordinated cases, including this case, are due 45 days

after Judge Wood’s ruling on the pending motion to dismiss in Baker. See Dkt. 47.

       8.      A status report is due in the coordinated cases on February 4, 2019, in advance of

the February 6, 2019 status conferences with Judge Wood and Judge Finnegan. Ex. A; see also

Dkt. 47.

                             Report on any settlement discussions

       9. The parties have not yet had any settlement discussion in this case.


Respectfully submitted,

/s/ Scott Rauscher
One of the Attorneys for Plaintiff Leonard Gipson

Arthur Loevy
Jon Loevy
Scott Rauscher
Josh Tepfer
Theresa Kleinhaus
Sean Starr
Loevy & Loevy
311 N. Aberdeen St., Third Floor
Chicago, IL 60607



/s/ William E. Bazarek
     Case: 1:18-cv-05120 Document #: 50 Filed: 01/31/19 Page 4 of 5 PageID #:98




One of the Attorneys for Defendants Brian Bolton, Darrell Edwards, Robert Gonzalez, Alvin
Jones, Manuel S. Leano, Lamonica Lewis, Douglas Nichols, Jr., Calvin Ridgell, Elsworth J.
Smith, Jr., George Summers, Kenneth Young, Jr.

Andrew M. Hale
William E. Bazarek
Anthony Zecchin
Brian J. Stefanich
HALE LAW LLC
53 W. Jackson Blvd., Suite 330
Chicago, IL 60604
(312) 341-9646


/s/ Ahmed Kosoko
One of the Attorneys for Defendant Ronald Watts
Brian P. Gainer
Monica Gutowski
Ahmed Kosoko
JOHNSON & BELL, LTD.
33 West Monroe Street
Suite 2700
Chicago, Illinois 60603
(312) 372-0770


/s/ Paul A. Michalik
One of the Attorneys for Defendants
City of Chicago, Philip Cline, Debra Kirby, Karen Rowan

Terrence M. Burns
Paul A. Michalik
Daniel M. Noland
Elizabeth A. Ekl
Katherine C. Morrison
Reiter Burns LLP
311 S. Wacker Dr., Suite 5200
Chicago, IL 60606
(312) 982-0090

/s/ James V. Daffada
One of the Attorneys for Defendants Michael Spaargaren and Matthew Cadman

James V. Daffada
Thomas M. Leinenweber
Kevin E. Zibolski
     Case: 1:18-cv-05120 Document #: 50 Filed: 01/31/19 Page 5 of 5 PageID #:98




Leinenweber Baroni & Daffada LLC
120 North LaSalle Street
Suite 2000
Chicago, Illinois 60602
(312) 663-3003


/s/ Eric. S. Palles
One of the Attorneys for Defendant Kallatt Mohammed

Gary Ravitz
Eric S. Palles
David L. Farr
Naphtalia C. Lafontant
Ravitz & Palles, P.C.
203 North LaSalle Street, Ste. 2100
Chicago, Illinois 60601
